Citation Nr: 0204322	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  01-06 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an undescended 
right testicle, status post operative.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claims of entitlement to service 
connection for an undescended right testicle and PTSD.  He 
subsequently perfected an appeal regarding each of these 
issues.

In the January 2000 rating decision, the RO also denied 
entitlement to service connection for a right ankle 
disability.  However, in a May 2001 rating decision, the RO 
granted service connection for a right ankle disability and 
assigned a noncompensable evaluation.  The veteran 
subsequently submitted a timely Notice of Disagreement 
regarding the disability rating assigned in that decision, 
and, in July 2001, the RO responded by issuing a Statement of 
the Case.  To the Board's knowledge, the veteran has not yet 
perfected his appeal by submitting a Substantive Appeal (VA 
Form 9 or equivalent) regarding this issue.  Therefore, the 
issue of entitlement to a compensable evaluation for a right 
ankle disability is not presently before the Board on appeal.  
38 C.F.R. §§ 20.201, 20.202, 20.302 (2001).


REMAND

In a VA Form 9 submitted in May 2001, the veteran requested a 
videoconference hearing before a member of the Board at the 
RO.  The requested hearing was subsequently scheduled and, in 
a July 2001 letter, the RO advised the veteran of the date 
and time of his videoconference hearing.  Thereafter, in 
August 2001, the veteran failed to report for his hearing.

Following the veteran's failure to report for his scheduled 
hearing, his claims folder was forwarded to the Board for 
appellate review.  In an October 2001 decision, the Board 
denied the veteran's claims of entitlement to service 
connection for an undescended right testicle and PTSD.  
Unfortunately, the Board was unaware that, in August 2001, 
the veteran's accredited representative had submitted a 
statement to the RO requesting that his hearing be postponed 
for a period of three to six months.  The representative 
explained that the veteran had recently started working at a 
new job and that it would be several months before he would 
be able to take time off for a personal hearing.  This letter 
was eventually forwarded to the Board, at which time the 
October 2001 decision was vacated as it pertained to his 
claims of entitlement to service connection for an 
undescended right testicle and PTSD.

Pursuant to 38 C.F.R. § 20.700 (2001), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  The Board shall decide an appeal 
only after affording the appellant an opportunity for a 
hearing.  38 U.S.C.A. § 7107(b) (West 1991).  In light of the 
statement received from the veteran's representative, the 
Board believes that a remand of this case is appropriate, in 
order to ensure that the veteran has been afforded with a 
full opportunity for a personal hearing.

Accordingly, this case is remanded for the following:

The RO should take steps to schedule the 
veteran for a hearing, to be conducted 
either by traveling member of the Board 
or by videoconference hearing, according 
to his request.  Appropriate notification 
should be given to the veteran and his 
representative, and such notification 
should be documented and associated with 
the veteran's claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




